Exhibit 10.1 Radiant Logistics, Inc. 2012 Stock OPTION and Performance Award Plan RESTRICTED STOCK UNIT AWARD Radiant Logistics, Inc., a Delaware corporation (the “Corporation”), pursuant to the terms of its 2012 Stock Option and Performance Award Plan effective as of November 13, 2012 (the “Plan”) and the Restricted Stock Unit Award Agreement attached to this Restricted Stock Unit Award (this “RSU Award”), hereby grants to the individual named below (the “Grantee”) the right to receive the number of shares of the Corporation’s Common Stock as is set forth below, subject to vesting as set forth below and the terms and conditions of this RSU Award and the Restricted Stock Unit Award Agreement attached to this RSU Award. The terms of this RSU Award are subject to all of the provisions of the Plan and the attached Restricted Stock Unit Award Agreement, with such provisions being incorporated herein by reference. All of the capitalized terms used in this RSU Award and the Restricted Stock Unit Award Agreement not otherwise defined herein or therein shall have the same meaning as defined in the Plan.A copy of the Plan and the prospectus for the Plan have been delivered to Grantee together with this RSU Award and the Restricted Stock Unit Award Agreement. In addition, reference is made to that “Employee Information Supplement” attached hereto as Exhibit A, the purpose of which is to provide a general summary of the tax consequences and other issues associated with the grant of the RSU Award to Grantees domiciled within Canada. 1. Date of Grant: 2. Name of Grantee: 3. Number of Units: (each Unit representing one share of Common Stock, subject to adjustment as provided in the Plan) 4. Vesting of Restricted Stock Units (subject to adjustment as provided in the Plan): Vesting Date No. of Units to be Vested* *Vesting to occur pursuant to Section 1 of the attached Restricted Stock Unit Award Agreement and conditioned upon continued employment or service as described in Sections 1 and 5 therein.
